To  to DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-5, filed 07/25/2022, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claim 1 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 8,10 and 13   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaczmarek, US 20130142897 in view of Nishizawa (US 20050095311).
Regarding claim 1 Kaczmarek discloses  an  injection molding device , comprising: an injection mold (Figure-1, abstract, mold-5)- which has at least one mold cavity (abstract, mold opening/cavity) for at least partially accommodating a functional part ([0037], part-3) and configured for molding a plastic molding  onto the functional part ([0037]-[0038]) to form a multicomponent part (part-4), a first functional part holder for a first type of functional part ((0037], functional part carrier-13)  and at least one of a further functional part holder  for a further type of functional part or a placeholder element ([0041], additional functional part holder  could be the fixing elements-22) attached to the mold plate 6c. 
Kaczmarek didn’t teach a changing device comprises at least one rotary holder, on which the first functional part holder and the at least one of the functional part holder or the placeholder element are at least one of arranged or formed. In the same field of endeavor pertaining to multi material molding, Nishizawa discloses that the rotary table-5 (Figure 3 and 5) on the die plate-4, which is used as a clamping device ([0032]-[0034]),   and the changing device further comprises a driving device for the at least one rotary holder ([0025], [0033]).  Further re: the limitation Nishizawa discloses the changing device comprising the rotary holder could be use as clamping device positioning of the functional part  or the placeholder element as a placeholder for a functional part holder (equivalent ~ 17a/18a with the mold plates) are positioned in a respective use position thereof on the mold cavity (Figure 1, cavity-17/18).
It would be obvious for one ordinary skilled in the art to modify teachings of Kaczmarek additional functional part holder attached to the mold plate with Nishizawa rotary holder for the purpose of positioning the functional holder during the molding process.
Regarding claim 2, Kaczmarek discloses the placeholder element situated in the use position is at least one of arranged in front of an opening of the mold cavity for the functional part  or closes off said opening from outside ([0046]-[0047].
Regarding claim 3, Nishizawa the driving device comprises a drive belt-10, via which a drive motor-6 of the driving device is connected to the at least one rotary holder ([0025]).
Regarding claim 4, Nishizawa discloses a locking device by which the at least one rotary holder is fixable in a selected rotational position ([0033]-[0034]).
Regarding claim 5, Kaczmera the functional parts  are needles or hollow needles for syringes , the functional part holders are designed as needle holders ([0037]),  it did not explicitly discloses that  the first functional part holder is matched to a first needle diameter, and the further functional part holder is provided and is matched to a different needle diameter. However, it would be obvious for one ordinary skilled in the art to interpret that the diameter of the functional part should match with  the holder/carrier as the functional part  are  transferred from the functional part store 12 into retainers 14 of the functional part carrier/holder -13 ([0027]).
A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 6, Kaczmarek discloses the  injection molding device  as claimed , further comprising respective openable mold inserts for each said mold cavity (Figure 2, insert-8 [0036]).
Regarding claim 7, Kaczmarek discloses the injection mold has at least three mold plates (Figure 2, [0035], 6a, 6b, 6c ), which are adjustable between a closed injection position and a processing position with the respective mold plates  spaced apart from one another ([0035], closed position- Figure 1 and processing position-Figure 2), and the at least one mold cavity is formed between two of the mold plates (Figure 2), and the first functional part holder-13 and at least one of the further functional part holder or the placeholder element-12 are arranged on the third mold plate (Figure 2, [0038]-[0042]).
Regarding claim 8, Nishizawa  discloses the changing device comprising the rotary device is arranged on the die plate-4 (Figure 3,5), and Kaczmarek discloses the injection mold has at least three mold plates (Figure 2, [0035], 6a, 6b, 6c ). It would be obvious for ordinary skilled in the art to combine the Nishizawa’s changing device with the three plate teaching of Kaczmarek  so that changing device arranged on the third mold plate , on a rear side thereof facing away from the other two of the mold plates.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the changing device on the third mold plate facing away from the other two  mold plates, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the changing device  for the purpose of desired movement of the plates during the molding process. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) .

Regarding claim 10, Kaczmarek discloses the injection molding device as claimed is, further comprising a clamping device, by which functional parts which are held in at least one of the first functional part holder ([0029], claim 19 fixing elements-22).
Regarding claim 13, Kaczmarek discloses  the injection molding device as claimed comprising a functional part insertion device configured to insert the functional parts into at least one of the first functional part holder or the further functional part holder ([0037]).
Claims 9,11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaczmarek, US 20130142897 Nishizawa (US 20050095311) as applied above to claim 1, in view of Zahn (US 20150123311).
Regarding claim 9,  Kaczmarek discloses the injection molding device as functional part holder as discussed in Claim 1, it did not disclose that each have an insertion funnel configured for insertion of at least one of a functional part . In the same field od endeavor pertaining to the art, Zahn discloses functional part holder/needle guide tube-19 that each have an insertion funnel/21 configured for insertion of at least one of a functional part/ needle-25  (Figure 2, [0016]).
It would be obvious for one ordinary skilled in the art to modify teachings of Kaczmarek with the teaching of insertion funnel of Zahn for the purpose of firmly holding the functional part/needle in the barrel/functional part holder.
Regarding claim 11, Kaczmarek discloses the injection molding device as claimed in wherein the clamping sleeve (Figure 4, clamping sleeve/fixing elements-22) has a clamping slot (23 a 23 b), which extends in a longitudinal direction of the clamping sleeve , the clamping slot (Figure 4) has a widened portion  in a region of each of its two ends in order to weaken a material of the clamping sleeve ([0041]-[0042]).
Regarding claim 12, Kaczmarek/Zahn discloses the injection molding device as claimed wherein the clamping sleeve has a clamping section having an outer pressure surface (Figure 3-4, Kaczmarek), which is configured to be acted upon by a clamping ram of the clamping device to narrow a functional part receptacle of the clamping sleeve (claim 4, Figure 2, Zahn).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741